Citation Nr: 1622846	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-34 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite to the bilateral feet.

2.  Entitlement to service connection for partial left foot amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from July 1953 to July 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to the December 2015 Board remand, the Veteran was afforded a videoconference hearing before the undersigned in March 2016, and a transcript has been associated with the record.  The record was held open for a 60 day period from the time of the hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's residuals of cold injury to the bilateral feet are related to his frostbite in service.

2.  The evidence is at least in equipoise as to whether the Veteran's partial left foot amputation is related to his in-service frostbite.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, residuals of cold injury to the bilateral feet is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, partial amputation of the left foot is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are being granted, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran contends that he is entitled to service connection for residuals of frostbite to his feet, and for left foot amputation due to frostbite.  He has described serving on guard duty during a cold, wet, snowy night during February 1954 in the demilitarized zone, south of Seoul, Korea, following which his feet were red and painful.  The Veteran has reported that when he sought medical care the following morning he was advised to change socks regularly during shifts, and to keep an eye on his feet and return for treatment if there was grayish discoloration of the feet.

Service treatment record from December 1955 shows that the Veteran was diagnosed as having dermatitis infectiosa eczematoides of the right leg.  He was also assessed as having "dermatitis, nec, generalized" later changed to dermatitis herpetiformis.  Records in 1956 show that the Veteran experienced boils of the legs.  Later diagnosis was of chronic hyperpigmented dermatitis, pyodenna, both legs.

Treatment records from 2004 show that the Veteran was diagnosed as having peripheral vascular disease with ischemia and gangrene, and underwent amputation of the toes and forefoot region of the left foot with Lisfranc disarticulation.  

January 2012 VA treatment record shows that the Veteran reported sustained frostbite in 1954, undergoing left foot partial amputation in 2005, and continuing to experience phantom pain.  The podiatrist assessed cold injury, status-post transmetatarsal amputation, arteriosclerosis, and peripheral artery disease.  

August 2012 VA examination noted a diagnosis of status-post amputation of the left foot.  The examiner opined that the Veteran's residuals of frostbite with amputation of the left foot were less likely than not incurred in or caused by standing guard duty in South Korea, because service treatment records did not show any disabilities related to cold injury.  The examiner opined that amputation resulted from peripheral vascular disease due to smoking.  This opinion is inadequate where the reasoning relies on an absence of evidence of cold injury in the treatment records.  Although an alternate theory of causation was provided, namely vascular disease caused by smoking, there was not adequate discussion of the Veteran's reported in-service frostbite and related symptoms, to include whether the cold caused vascular complications leading to amputation of the foot.  

In February 2012 and March 2014 J.H., D.P.M, who had performed the Veteran's 2004 amputation of the left foot, listed the Veteran's diagnoses as residuals of frostbite to the bilateral feet and partial amputation of the left foot due to frostbite.  Dr. J.H. indicated that the Veteran's condition was most likely caused by or a result of frostbite, reasoning that he had been exposed to extreme wet and cold conditions.  Although there was not further rationale, the evidence of record suggests that this opinion was based on the Veteran's reported history of in-service cold exposure to include symptoms of pain and redness to the feet, as well as review of treatment records since service.  Considering the Veteran's consistent statements of record, to include at his Regional Office and Board hearings, the Veteran is both competent and credible in his assertions that he was exposed in-service to extreme cold, wet, snowy conditions and that he experienced pain and redness in his feet following the incident, with continual pain in his toes since the incident.  The diagnosis and reasoning is namely that extreme wet and cold conditions caused frostbite and the resulting condition.  As such, Dr. J.H.'s opinion is afforded some probative value.  

The Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current residuals of cold injury to the bilateral feet and partial amputation of the left foot are related to his in-service cold exposure.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for residuals of cold injury to the bilateral feet and partial amputation of the left foot is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for cold injury of the bilateral feet is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for partial amputation of the left foot is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


